                                        Case 19-19001                    Doc 154       Filed 01/30/19       Page 1 of 2


B8 (Form 8) (12/08)
                                                               United States Bankruptcy Court
                                                                     Middle District of North Carolina
 In re      Sheila Ann Pickett                                                                                 Case No.   13-10781
                                                                                      Debtor(s)                Chapter    7


                                 CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION

PART A - Debts secured by property of the estate. (Part A must be fully completed for EACH debt which is secured by
     property of the estate. Attach additional pages if necessary.)
 Property No. 1

 Creditor's Name:                                                                      Describe Property Securing Debt:
 Bank of America Home Loans                                                            Home: 803 Stockport Way
                                                                                       McLeansville, NC 27301
                                                                                       (tax value)

 Property will be (check one):
        Surrendered                                                        Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain keep current; continue payments (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
        Claimed as Exempt                                                                  Not claimed as exempt

 Property No. 2

 Creditor's Name:                                                                      Describe Property Securing Debt:
 Ratz & Rods                                                                           2011 Ford Edge
                                                                                       Mileage: 163,000
                                                                                       Value: 90% NADA Retail

 Property will be (check one):
        Surrendered                                                        Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain                             (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
        Claimed as Exempt                                                                  Not claimed as exempt

PART B - Personal property subject to unexpired leases. (All three columns of Part B must be completed for each unexpired lease.
Attach additional pages if necessary.)

 Property No. 1

 Lessor's Name:                                                Describe Leased Property:                    Lease will be Assumed pursuant to 11
 -NONE-                                                                                                     U.S.C. § 365(p)(2):
                                                                                                               YES              NO



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                        Case 19-19001                Doc 154     Filed 01/30/19           Page 2 of 2


B8 (Form 8) (12/08)                                                                                                            Page 2

I declare under penalty of perjury that the above indicates my intention as to any property of my estate securing a debt and/or
personal property subject to an unexpired lease.


 Date January 25, 2019                                               Signature   /s/ Sheila Ann Pickett
                                                                                 Sheila Ann Pickett
                                                                                 Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
